1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 10/21/2021, is acknowledged.

3.  Claims 1, 3, 6-15, 17-27, 30-35, 37-38  are pending.

4.  The Examiner thanks Applicant for pointing out that claim 10 should be also included in Group II.

5.  Applicant’s election without traverse of Group II, claims 1, 3, 6-7, 9-15, 17-18 and 37-38 directed to a method of activating immune response in a patient with a cancer comprising administering to the patient an effective amount of a Gal3:TIM-3 inhibitor that interferes with the interaction between Gal3 and TIM-3, wherein the inhibitor is anti-Gal3 antibody and the species of monotherapy  and the peptide of SEQ ID NO: 7; filed on 10/21/2021, is acknowledged.  

 
6.  Claims 8, 15, 17, 19-27 and 30-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

7. Claims 1, 3, 6-7, 9-14, 18 and 37-38 are under examination as they read on a method of activating immune response in a patient with a cancer comprising administering to the patient an effective amount of a Gal3:TIM-3 inhibitor that interferes with the interaction between Gal3 and TIM-3, wherein the inhibitor is anti-Gal3 antibody and the species of monotherapy  and the peptide of SEQ ID NO: 7.

8.  Claim 37 is objected to because it depends from withdrawn claim.  Claim 37 should be rewritten in independent form.

   
9.  Applicant’s IDS, filed 04/14/2020, 04/15/2020 and 10/21/2021, is acknowledged. 

10.    The specification is objected to under 37 CFR 1.821(d) for failing to provide a sequence identifier for each individual sequence.  The specification at Figures 11A and 11C  has described several amino acid sequences that each must have a sequence identifier.  Correction is required.

11.  The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

12.  Claim 38 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The specification at [0053] discloses that the term "antibody" also includes antibody fragments. Specific antibody fragments include, but are not limited to , . . .  (v) isolated CDR regions.  Therefore, the means for can be ANY antibody structure for inhibiting including any *part* of the antibody.  





(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


14.  Claim 38 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

(i)  The recitation “the antibody includes a means for inhibiting the interaction between Gal3 and TIM-3” in claim 38 is ambiguous. One cannot determine what is in the scope of the claim, because the specification does not disclose what is considered to be the means for inhibiting when that means is part of an antibody, or conjugated to an antibody.   See MPEP 2185.

 
15. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

16.  Claims 1, 3, 6-7, 9-14, 18 and 37-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  


The claims recite “a Gal3:TIM-3 inhibitor that interferes with the interaction between Gal3 and TIM-3. . . to activate the immune response in the patient” in claim 1, “wherein the inhibitor binds to Gal3” in claim 9, “wherein the Gal3:TIM-3 inhibitor is an antibody” in claim 10, “wherein the antibody recognizes a peptide comprising a sequence selected from the group consisting of SEQ ID NOs: 5-8” in claim 11, and “a means for inhibiting the interaction between Gal3 and TIM-3” in claim 38  as part of the invention.

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of interfering with the interaction between Gal3 and TIM-3, and activate the immune response in any patient including those with cancer.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by 

The claims encompass a genus of "Gal3:TIM-3 inhibitor", as well as a genus of "Gal3:TIM-3 inhibitor  is an antibody".  Further the claims encompass a genus of antibodies that binds to SEQ ID NO: 5-8.

The specification discloses that  the term "Gal3:TIM-3 inhibitor" refers to a molecule that inhibits the interaction between Gal3 and TIM-3 and the inhibition results in T cell activation [0047]. The term "TIM-3:Gal3" or "Gal3:TIM-3" pathway refers to the signal pathway in which TIM-3 binds to Gal3, and the interaction suppresses T cell activation [0048].  The Gal3:TIM-3 inhibitor can be a protein (e.g., an antibody) or a small molecule. An antibody that is a Gal3:TIM-3 inhibitor is referred to as GIA in this disclosure [0075].  The method for treating cancer comprises administering a Gal3:TIM-3 inhibitor antibody. Such an antibody can block the interaction between Gal3 and TIM-3 and activate T cells. The Gal3:TIM-3 inhibitor antibody is a Gal3-18- WO 2019/023247 PCT/US2018/043513inhibitor antibody. In some embodiments, the Gal3:TIM-3 inhibitor antibody is a TIM-3 inhibitor antibody [0076]. The specification at [0077] discloses that Generation of GIAs using methods well known in the art.  The GIA is an antibody that is capable of binding to Gal3 and interfering with the interaction between TIM-3 and Gal3 [0081].  The specification at [0154] discloses different anti-Gal3 antibodies, i.e., mGa3 polyclonal antibody, mAb IMT001, and mAb M3/38.  FIG. 5A showed that among all antibodies tested, mouse Gal3 polyclonal antibody and monoclonal antibody IMT001 blocked the interaction between Gal3 and TIM-3 (FIG. 5A).   The specification discloses that the Gal3 antibody clone IMT001 used in this experiment that recognizes an epitope (PGAYPGQAPPGAYPGQAPPG, SEQ ID NO: 5) on Gal3 [0159].   Example 8 is directed to epitope binding of Gal3 antibody clone IMT-011. Peptides 5 and 6 showed good signal, indicating the epitope on hGal3 to which IMT001 binds is PGAYPGQAPPGAYPGQAPPGAYPGAPGAYP (SEQ ID NO: 7) [0167].  Pep-2 showed good signal, indicating the binding epitope of IMT001 on human Gal3 is GQAPPGAYPG (SEQ ID NO: 8).

 FIG. 7 shows that the Gal3 antibody treated group showed significant (about 46%) reduction of tumor number (p<0.01) as indicated by the number of black metastatic colonies [0160].  Example 5 of the specification shows that animals treated with the monoclonal anti-human Gal3 antibody showed significant reduction of lung metastatic number (p<0.05) [0162].  The anti-Gal3 antibody, ITM001, treated group showed significant (about 35%) reduction of tumor growth (p<0.05), while anti-PD-1 antibody had no effect (FIG. 9) [0164]. The results in FIG. 10 shows that IMT001 antibody has anti-tumor activity in the MC38 colon cancer model. IMT001 antibody treated mice showed significant reduction (about 33%) of tumor burden on day 24 (p<0.05) [0166].  Example 9 indicates that the anti-Gal3 antibody was able to activate immune cells.



The specification at [0090] discloses that the Gal3:TIM-3 inhibitor disclosed herein is a small molecule, non-protein compound that interferes with the interaction between Gal3 and TIM- 3 and thus antagonizes a TIM-3's immune suppression function. These small molecules typically are organic molecules having a molecular weight between 50 daltons to 2500 daltons. The compounds can also be identified using any of the numerous approaches in combinatorial library methods known in the art and disclosed in, e.g., European patent application EP2360254. The cominatorial libraries include: biological libraries; spatially addressable parallel solid phase or solution phase libraries; synthetic library methods requiring deconvolution; the 'one-bead one-compound' library method; and synthetic library methods using affinity chromatography selection. The biological library approach is limited to peptide libraries, while the other four approaches are applicable to peptide, non-peptide oligomer or small molecule libraries of compounds (Lam, K. S. (1997) Anticancer Drug Des.

The specification at [0092] discloses assays for evaluating/ screening / testing/ assessing whether a candidate molecule can block interaction between Gal3 and TIM-3.

The specification discloses that the antibody includes a means for inhibiting the interaction between Gal3 and TIM-3 (claim 38, page 44), wherein the antibody further includes a means for binding Gal3 or TIM-3. 

The specification at [0019] disclosers that the binding between Gal3 and TIM-3 was specific. As shown in this figure, hTIM-3 Fc, but not hFc or hPD1 Fc, pulled down the over-expressed, Flag-tagged hGal3 protein from 293T.

The Specification fails to provide adequate written description support for a genus of inhibitors/antibodies having the desired functional properties required to practice the claimed method-the ability to interfere with the interaction between Gal3 and TIM-1 and activate immune response in a patient with a cancer.

Blanchard et al. (Expert Opin. Ther. Patents (2014) 24(10):1053-106) summaries key points  with respect to lack of commercially available anti-Gal-3 therapeutics reagents.  For example design of potent and selective carbohydrate inhibitors targeting Gal-3 is challenging due to relative weak protein-carbohydrate interactions along with the high sequence homology in the carbohydrate binding site region among galectins (abstract). Specifically, inhibitors that selectively target galectin-3 (Gal-3) remain in their infancy (See box at page 1054).  Blanchard teaches that Gal-3 is a multifunctional protein that is ubiquitously expressed in both intracellular and extracellular environments as well as on the surface of different types of cells of many tissues (page 1054, left col., top ¶).

While the specification describes the amino acid sequence of Gal3 and peptides thereof of SEQ ID NOs:5-8, the specification does not describe any correlation between the sequence and the structure of any Gal3:TIM-3 inhibitor that interferes with the interaction between Gal3 and TIME-3. 

The specification describes a method of screening inhibitors for blocking the interaction between Gal3:TIM-3 [0092].  However, there is no information regarding what structural features would likely be associated with such inhibitor that interfere the interaction between Gal3 and TIM-3. Thus, the specification does not disclose a correlation between an inhibitor that interferes with the interaction between Gal3:TIM-3 and the structure of a putative inhibitor.

The level of skill and knowledge in the art is that there are no known inhibitors that interfere with the interaction of Gal3:TIM-3 and no known correlation between any structural component and the ability to block the interaction between Gal3:TIME-3.  Thus, the disclosure does not allow one of skill in the art to visualize or recognize the structure of any inhibitor required to practice the claimed method.  Accordingly, one of ordinary skill in the art would conclude that the applicant would not have been in possession of the claimed method of using a Gal2:TIME-3 inhibitor that interferes with the interaction of Gal3 and TIM-3 because an inhibitor possessing the desired activity required to practice the method is not adequately described and was not known in the art.

Possession is not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Sufficient description to show possession of such a genus may be achieved by means of a recitation of a representative number of Gal3:TIM-3 inhibitors having the ability to interfere with Gal3:TIME-3 interaction, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus. See Eli Lilly, 119F.3d at 1568, 43 USPQ2d at 1406.  


Besides IMT00, no antibody species are provided in the specification that is capable of interfering with the interaction between Gal3 and TIM-3, and activating immune response in a patient with a cancer.

There is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-Gal3/SEQ ID NO:5-8 antibodies to demonstrate possession.    Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). The Court reiterated that adequate written description must “contain enough information about the actual makeup of the claimed products . . . .”  The Court simultaneously suggested that the “newly characterized antigen” test “flouts” section 112 because it “allows patentees to claim antibodies by describing something that is not the invention, i.e. the antigen.”  The Court concluded that for written description of an antibody to be adequate when 

This case is thus similar to Centocor Ortho Biotech, Inc. v. Abbott Laboratories, 636 F.3d 1341 (Fed. Cir. 2011).  The Court in Centocor analogized an antigen and antibody to a lock and a key.  For an antigen where there is only a finite number of binding antibodies, discovering those antibodies may be routine and conventional, and description of the antigen alone may be sufficient.   By contrast, for antigens with millions of keys, or millions of potentially binding antibodies, description of the antigen and even a couple of examples may be far from sufficient. While the amino acid sequence of Gal3 is known, as well as the fragments of SEQ ID NOs: 5-8, the specification does not describe any correlation between the sequence and the structure of any antibody that interferes with the interaction between Gal3 and TIM-3  in activating immune response in a patient with a cancer. 

The instant claims are directed to a class of antibodies with the capability to bind Gal3 including SEQ ID NOs:5-8 of Gal3 and “interferes with the interaction between Gal3 and TIM-3”, however, the structural diversity of antibodies to epitopes, even epitopes of known sequence, is immense, and the functional results of ligands that have the multifunctional properties of binding Gal3 while also resulting in “interfering with the interaction between Gal3 and TIM-3 and activating immune response in a patient with a cancer” is described without any specific and detailed guidance on means for routinely achieving the result provided by the specification.  For example the specification discloses that IMT00 which binds to human Gal3 epitope GQAPPGAYPG (SEQ ID NO: 8) was shown to block the interaction between Gal3 and TIM3 ([0023] and Fig. 5A.  However, monoclonal antibody M3/38 which binds the same epitope, see US 20130029955 at [0107], fails to block the interaction between Gal3 and Tim3 [0023] and FIG 5A.

The claims require "GAL3:TIM-3 inhibitor is an antibody” recited in claim 10 and “the antibody recognizes a peptide comprising a sequence . . . of SEQ ID NO: 5-8” n claim 11.  While the amino acid sequence of Gal3 was known, immunizing an animal with Gal3 or SEQ ID NOs: 5-8 will generate antibodies directed to a number of different epitopes within the amino acid residues of Gal3 or SEQ ID NOs: 5-8 and not necessarily to the same epitope which is bound by IMT001 as is evidenced by the instant specification at [0023] that M3/38  which binds a sequences YPGQAPPGAYPGQAPPGA, see US 20130029955 at [0107] fails to block the nitration between Gal3 and Tim-3.  The knowledge of the amino acid sequence of Gal3, by itself, did not put Applicants in possession of antibodies that interfere with the interaction between Gal3 and TIM-3 and activate immune response in a patient with a cancer.
Artisans are well aware that knowledge of a given antigen (for instance Gal3/SEQ ID NOs: 5-8) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al (J Mol Biol. 2003 Nov 14;334(1): 103-18) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences 26 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 x 1014).

Importantly, the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  
     See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.

     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

In contrast to applicant’s reliance of describe the epitope of the Gal3 in providing a fully characterized antigen / specific epitope as well as claiming structural elements of the antigen, one or more functions recited in the claims,  there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-Gal3 /SEQ ID NOs:5-8 antibodies to demonstrate possession. 
    Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

There is no evidence that knowledge of the chemical structure of an antigen gives the required kind of structure identifying information about the corresponding antibodies Applicants attempt viz., the antigens to which the antibodies may bind.   There nothing in the disclosure that describes the antibodies as required by the test set forth in Ariad.

However, the anti-Gal3/SEQ ID NOs:5-8 antibodies are required to practice the invention.  The specification fails to provide any specific structural or physical information so as to define a genus of antibodies having the desired therapeutic properties. Applicant is merely rely on the identification of Gal3/SEQ ID NOs:5-8 as the antigen and the well-known structure of antibodies in general.  However, the claims do not recite a general antibody, but an antibody having a specific desired activity. However, Federal Circuit clarification of the law of written description as it applies to antibodies. Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).

The claims are directed to a genus of anti-Gal3/SEQ ID NOs:5-8 antibodies. However, Federal Circuit clarification of the law of written description as it applies to antibodies. The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. 

Moreover, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-Gal3/SEQ ID NOs:5-8 antibodies to demonstrate possession.    Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). The Court reiterated that adequate written description must “contain enough information about the actual makeup of the claimed products . . . .”  The Court simultaneously suggested that the “newly characterized antigen” test “flouts” section 112 because it “allows patentees to claim antibodies by describing something that is not the invention, i.e. the antigen.”  The Court concluded that for written description of an antibody to be adequate when presented with “functional” terminology, there must be an established correlation in the art between structure and function.

The specification only discloses one single antibody,  IMT001 antibody, within the claimed genus of Gal3:TIME-3 inhibitors/antibodies.  With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)


A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

With respect to the mGal3 polyclonal antibody (mGal3 pAb), the instant case is akin to In In re Peter C Gray several claims were appealed. Claim 15 is illustrative of the issued addressed: “15. A method of treating a hyperproliferative disease in a human subject comprising administering to the subject an amount of a selective targeting compound that is effective to inhibit Cripto signaling in hyperproliferative cells that express glucose regulated protein 78 (CRP78) on their surfaces and thereby reduce the cells’ proliferation, wherein the selective targeting compound is an antibody that binds within the sequence region defined by amino acids 19-68 of GRP78 and inhibits the formation of complexes between human Cripto and GRP78.”  In re Peter C Gray, Appeal 2017-001821 (US 12/615,033; decided November 30, 2018).  
In In re Peter C Gray , the examiner argued that the specification as filed disclosed only a single polyclonal antibody, and the polyclonal antibody was not representative of the claimed genus, which includes monoclonal antibodies. The PTAB found a lack of written description citing Sanofi v Amgen because the appellants attempted to describe the invention by describing something that is not the invention, i.e., the antigen.

Moreover, regarding the polyclonal antibodies, Busby et al (Epigenetics & Chromatin (2016) 9:49) teaches that problematically, however, polyclonal antibody lots are a limited resource, as each lot is raised from a different immunized animal. Each polyclonal batch consists of a highly complex population of individual antibody molecules, representing the unique response of that animal’s immune system. Some of these component antibody molecules will specifically target the epitope in question, but other molecules in this population may enrich for other non-target proteins. Different batches raised to the same target epitope will thus naturally differ in performance and must be validated before use. Critically, once exhausted, a polyclonal antibody lot cannot be reproduced (Lipman et al., 2005). To overcome these limitations, many scientists have advocated for the use of monoclonal antibodies (Baker, 2015, Bradbury and Pluckthun, 2015, Soll, 2014), as these antibodies are harvested from purified cell lines derived from a single immune cell. Thus, all monoclonal antibody lots are uniform and consist of a single antibody species that specifically targets the desired epitope (2nd ¶ under Introduction). 

disclose the “means for inhibiting” which are part of, or can be attached to, an antibody.  The specification fails to show that any part of an antibody such as Fc, CDR or any antibody comprising less than the 6 CDRs would have the claimed binding to Gal3 and the recited function of blocking the interaction of Gal3:TIM-3.

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 


17.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

18.  Claims 1, 3, 6, 7, 9 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Linch et al. (Journal for ImmunoTherapy of Cancer 2015, 3(Suppl 2):P306).

Linch et al teach that Gal3 inhibition with GR-MD-02 (belapectin-carbohydrate polymers) promoted antigen specific T cell expansion in vivo. Moreover, Gal3 inhibition/OX40 agonism improved survival in the MCA-205 sarcoma and 4T-1 mammary carcinoma models, and prolonged survival in the TRAMP-C1 prostate cancer model. Importantly, Gal3 inhibition/OX40 agonism reduced lung metastases in the 4T-1 model. Within the tumor, we observed an increase in the number of proliferating and IFNγ-producing TIL. Gal3 inhibition/OX40 agonism was also associated with a decrease in functional tumor vasculature, as determined by CD31 staining by IHC within the tumors. These studies, along with clinical data from a liver fibrosis trial, supported testing GR-MD-02 in combination with ipilimumab in a Phase I trial for patients with metastatic melanoma.



The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious.  Even though applicant has claimed the mechanism by which a particular complex of Gal3:TIM-3 treats a cancer does not appear to distinguish the prior art teaching the same  methods to achieve the same end result.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman,  201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145. 

The Courts have held that there is no requirement that those of ordinary skill in the art know of the inherent property. See MPEP 2131.01(d) and MPEP 2112 - 2113.

In the absence of evidence to the contrary, the burden is on the Applicant to prove that the claimed materials are different from those taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989). The prior art teaching anticipates the claimed invention

The reference teachings anticipate the claimed invention.


18.  Claims 1, 3, 6, 7, 9, 10, 14, 18, 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140086932 A1.
The `932 publication teaches that galectin-3 inhibition augments CD8 T cell effector function, see [0199] FIG. 16.  In particular, the administration of Gal-3 inhibitor, GR-MD-02, to mice augments CD8 T cell expansion and effector function (aka activing an immune response) [0058] FIG. 16A.  Further, the response of MCA-205 sarcoma tumor bearing mice to treatment with aOX40 alone or in combination with Gal3 inhibitor, GA-RG (labeled as MD02 in these figures).   FIG. 10A shows a marked decrease in tumor size over time when aOX40 is administered in combination with GA-RG (labeled as GR-MD-02 in this figure) with very little tumor growth in the animals treated with the combination [0178].  Further, Galectin 3 inhibition with GA-RG (GR-MD-02) in vivo augmented CD8 T cell expansion and CD62L expression, suggesting dual roles for Gal3 in CD8 T cell function [0194], [0200].  Galectin-3 inhibition in vivo using GA-RG (also called GR-MD-02) enhances CD8 T cell proliferation and activation in response to antigen [0204] (also see Example 8). The `932 publication teaches that endogenous galectin-3 promotes alternative macrophage activation and limits TCR-mediated CD4 T cell activation which limits antitumor immunity [0187].  Further, galectin-3 within the tumor microenvironment promotes tumor progression by negatively regulating the function of CD8 T cells. To test this, the effects of endogenous galectin-3 deletion in CD8 T-cells were examined [0189].  The `932 teaches that the administration by intravenous [0072].  An effective 
Furthermore, the `932 publication teaches that boost immune function using compounds that can have the ability to interact with various domains of the galectin-3protein including N-terminal domain and thereby inhibit its interaction with natural ligands which inhibit galectin-3 function [0102].  The compound can be a galectin-specific antibody (GSA), including but not limited to a monoclonal antibody that binds to and inhibits galectin-3 or other members of the galectin family of proteins [0023].   
The reference teachings anticipate the claimed invention.
20.  Claims 1, 3, 6, 7, 9, 10, 12, 14, 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al -US 20040223971 A1  (of record).

Chang teaches and claims methods for reducing the rate of growth of a tumor cell and a cell undergoing unwanted proliferation in a patient, wherein said method comprises administering to the patient a therapeutic regimen comprising: (i) a chemotherapeutic agent whose cytotoxicity is influenced by the status of an anti-apoptotic Bcl-2 protein for said cell; and (ii) an agent that inhibits galectin-3 activity ("galectin-3 inhibitor") in an amount sufficient to reduce the levels of one or more G1/S cyclins in said cell.  (see claims 1).   Chung claims  method for reducing the rate of growth of a tumor cell and a cell undergoing unwanted proliferation which expresses galectin-3 in a patient comprising, (i) obtaining a sample of said cell from a patient; (ii) ascertaining the galectin-3 status of the cell sample; and (iii) for a patient having a cell sample that expresses galectin-3, administering a therapeutic regimen including a galectin-3 inhibitor in an amount sufficient to reduce the levels of one or more G1/S cyclins in said cell, wherein the inhibitor is a carbohydrate, an antibody including scFv and Fab [0039], a small molecule, a peptide or polypeptide antagonist of galectin-3, wherein the galectin-3 inhibitor is administered by intravenous infusion (see published claims).

The prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification.

The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious.  Even though applicant has claimed the mechanism by which a particular complex of Gal3:TIM-3 treats a cancer does not appear to distinguish the prior art teaching the same  methods to achieve the same end result.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman,  201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145. 



In the absence of evidence to the contrary, the burden is on the Applicant to prove that the claimed materials are different from those taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989). The prior art teaching anticipates the claimed invention
 
The reference teachings anticipate the claimed invention.
 

21.  Claims 1, 3, 6, 7, 9, 10, 14, 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jaffee et al -US Pat. 10792349 (of record).

Jaffee et al teaches and claims methods of inhibiting a pancreatic tumor in a patient comprising: (i) administering to the patient an allogeneic, granulocyte-macrophage colony-stimulating factor (GM-CSF)-secreting pancreatic tumor cell vaccine, wherein the GM-CSF-secreting pancreatic tumor cell vaccine induces galectin-3 antibodies as compared to an unvaccinated control; (ii) detecting a level of anti-galectin-3 antibodies in the serum of the patient induced by the GM-CSF-secreting pancreatic tumor cell vaccine, and (iii) a) when the level of anti-galectin-3 antibodies in the serum of the patient induced by the GM-CSF-secreting pancreatic tumor cell vaccine declines, administering an anti-galectin 3 antibody to the patient to raise the level of anti-galectin-3 antibodies in the serum of the patient, or b) administering an anti-galectin-3 antibody to the patient to maintain the level of anti-galectin-3 antibodies induced by the GM-CSF-secreting pancreatic tumor cell vaccine, thereby inhibiting a pancreatic tumor in the patient, wherein the patient has previously been treated with chemotherapy, wherein the patient has received radiochemotherapy, wherein said administering an anti-galectin-3 antibody comprises adoptively transfusing the antibody into the patient. 

Jaffee teaches that means of administration includes intravenous injection (col. 8, lines 10+).
 Jaffee et al further claims methods of inhibiting pancreatic tumor metastasis in a patient comprising: (i) administering to the patient an allogeneic, granulocyte-macrophage colony-stimulating factor (GM-CSF)-secreting pancreatic tumor cell vaccine, wherein the GM-CSF-secreting pancreatic tumor cell vaccine induces galectin-3 antibodies as compared to an unvaccinated control; (ii) detecting a level of anti-galectin-3 antibodies in the serum of the patient induced by the GM-CSF-secreting pancreatic tumor cell vaccine, and (iii) a) when the level of anti-galectin-3 antibodies in the serum of the patient induced by the GM-CSF-secreting pancreatic tumor cell vaccine declines, administering an anti-galectin 3 antibody to the patient to raise the level of anti-galectin-3 antibodies in the serum of the patient, or b) administering an anti-galectin-3 antibody to the patient to maintain the level of anti-galectin-3 antibodies induced by the GM-CSF-secreting pancreatic tumor cell vaccine, thereby inhibiting pancreatic tumor metastasis in the patient, wherein the patient has previously been treated with chemotherapy, wherein the patient has received radiochemotherapy, wherein said administering an anti-galectin-3 antibody comprises adoptively transfusing the antibody into the 
Jaffee teaches that normal dosage amounts can vary from 0.1 to 100,000 micrograms.

Claim 38 is included because the preamble of the claim merely recites an intended use of the composition and as such does not limit the claims. Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,808, 62 USPQ2d 1781, 1785 (Fed. Cir. 2002).

The reference teachings anticipates the claimed invention.


21.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 22.  Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140086932 A1 in view of Owens et al (1994).

The teachings of the `932 have been discussed supra.

The reference teachings differ from the claimed invention only in the recitation that scFv  or Fab in claim 12  or humanized or human antibody in claim 13.

Owens et al teach the modification of murine antibodies such as a chimeric antibody, a single chain antibody, a Fab fragment, a F(ab’)2 fragment or a humanized antibody antibodies monoclonal antibody technology, chimeric, single chain, Fab fragments, and F(ab’)2. Owens et al further teach humanized antibodies use in therapy of human diseases or disorders, since the human or humanized antibodies are much less likely to induce an immune response. Also, antibody fragments are the reagents of choice for some clinical applications, and the chimeric antibodies offers the ability to mediate antigen-dependent cytotoxicity and complement –dependent cytotoxcity (see the entire document).

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the monoclonal antibody taught by `932 publication as chimeric, humanized antibody, scFv, Fab and F(ab’)2 fragments taught by the Owens et al. One of ordinary skill in the art would have been motivated to do so because the et al.  

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expection of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
 

23.  SEQ ID NOs:9-11 and 17-19 are free from prior art. 
24.  Claim 37 is objected to as being dependent upon a non-elected base claim 31, but would be allowable if rewritten in independent form including all of the limitations of the base claim.

25.  The art made of record and not relied upon is considered pertinent to applicant's disclosure:

Guha et al.  Cod glycopeptide with picomolar affinity to galectin-3 suppresses T-cell apoptosis and prostate cancer metastasis.  PNAS March 26, 2013 110 (13) 5052-5057.

Guha et al teaches that TFD100 blocks gal3-mediated angiogenesis, tumor-endothelial cell interactions, and metastasis of prostate cancer cells in mice at nanomolar levels. Moreover, apoptosis of activated T cells induced by either recombinant gal3 or prostate cancer patient serum-associated gal3 was inhibited at nanomolar concentration of TFD100. Because the gal3–TFD interaction is a key factor driving metastasis in most epithelial cancers, this high-affinity TFD100 should be a promising antimetastatic agent for the treatment of various cancers, including prostate adenocarcinoma (abstract).
 
26.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



November 18, 2021
/MAHER M HADDAD/            Primary Examiner, Art Unit 1644